Erie App. No. E-97-100. Reported at 86 Ohio St.3d 1423, 712 N.E.2d 124. On October 4,1999, amicus curiae, Ohio Prosecuting Attorneys Association, filed a motion for leave to file a motion for reconsideration and a motion for reconsideration. Whereas S.Ct.Prac.R. XI(2) prescribes that an amicus curiae may not file a motion for reconsideration without prior leave of this court,
IT IS ORDERED by the court, sua sponte, that the motion for reconsideration be, and hereby is, stricken.
Resnick, J., not participating.